[Cite as State v. Cox, 2012-Ohio-3280.]




         IN THE COURT OF APPEALS OF MONTGOMERY COUNTY, OHIO

STATE OF OHIO                                    :

        Plaintiff-Appellee                       :    C.A. CASE NO. 24788

vs.                                              :    T.C. CASE NO. 10CR1193

JAMES COX                                        :    (Criminal Appeal from
                                                       Common Pleas Court)
        Defendant-Appellant                      :

                                            .........

                                          OPINION

                              Rendered on the 20th day of July, 2012.

                                            .........

Mathias H. Heck, Jr., Pros. Attorney; Michele D. Phipps, Asst. Pros. Attorney, Atty.
Reg. No. 0069829, P.O. Box 972, Dayton, OH 45422
      Attorneys for Plaintiff-Appellee

Lori R. Cicero, Atty. Reg. No. 0079508, 500 East Fifth Street, Dayton, OH 45402
       Attorney for Defendant-Appellant

                                            .........

GRADY, P.J.:

        {¶ 1} Defendant James Cox appeals from a final order revoking his judicial release.

        {¶ 2} In July 2010, Defendant was convicted of arson, R.C. 2909.03(A)(1), a felony

of the fourth degree, and possession of criminal tools, R.C. 2923.24(A), a felony of the fifth

degree. He was sentenced to one year in prison. Defendant filed a motion for judicial
release, which the trial court granted in January 2011.

        {¶ 3} Several months later, Defendant was arrested for violation of a protection

order. Defendant’s probation officer filed a notice of revocation of Defendant’s judicial

release. Following a hearing, the trial court found Defendant in violation of the terms of his

judicial release and ordered him to serve the remainder of his prison sentence.

        {¶ 4} Defendant appeals raising the following assignment of error:

“THE TRIAL COURT COMMITTED PREJUDICIAL ERROR AND ABUSED ITS

DISCRETION IN REVOKING THE PROBATION OF DEFENDANT-APPELLANT.”

        {¶ 5} When Defendant’s judicial release was revoked in July 2011, he had

approximately seventy-five days remaining on his sentence. We take judicial notice that

Defendant’s name does not appear on the Ohio Department of Rehabilitation and Correction

website and that he appears to have served the remainder of his sentence. State v. Silvers,

Clark No. 2005CA 18, 2006-Ohio-3129, ¶ 7.

        {¶ 6} We have previously held that when a defendant has completed his sentence,

“we cannot provide him any meaningful relief as to his prison term.” State v. Jennings, 2d

Dist. Montgomery 24599, 2012-Ohio-1229, ¶ 7. Therefore, we concluded in Jennings that

the defendant’s assignments of error that related to the trial court’s finding that he had

violated the terms of his community control were moot and held no arguable merit. Id. The

same principle applies here, where Defendant was found to have violated the terms of his

judicial release.

        {¶ 7} Accordingly, Defendant’s sole assignment of error is overruled as moot. The

judgment of the trial court is affirmed.
                                      3




FROELICH, J., And HALL, J., concur.




Copies mailed to:

Michele D. Phipps, Esq.
Lori R. Cicero, Esq.
Hon. Frances E. McGee